Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 13, 2019

                                            No. 04-19-00099-CR

                                    IN RE Gabriel James FUENTES

                                       Original Habeas Proceeding 1

                                                   ORDER

        On February 22, 2019, relator filed a petition for writ of habeas corpus. After considering
the petition, this court concludes we do not have jurisdiction. Accordingly, the petition for writ of
habeas corpus is DISMISSED FOR LACK OF JURISDICTION.

        It is so ORDERED on March 13, 2019.




                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2015CR5272W, styled The State of Texas v. Gabriel James Fuentes, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.